Title: Franklin: Passport for a Portuguese Vessel, [after 24 May 1782]
From: Franklin, Benjamin
To: 


[after May 24, 1782]
Having seen & examined certain Authentic official Papers which shew that the Ship La Nostra Signora d’achagat et St Joao a Portuguese Vessel of about one hundred and eighty Tons, Commanded by Capt. Jozé Raymundo, is by the special Permission of his most Christian Majesty, destined to St Domingo, loaded with Provisions, Wine, Flour, & other necessary Commodities for the sd Island, and that the Ship & Cargo appertain to the Subjects of his sd most Christian Majesty, our good Friend & Ally; I do hereby Certify the same to all Captains & Commanders of Vessels of War, Privateers & Letters of Marque belonging to the United States of America: & Request them not to impede the said Ship, but to afford her in her intended Voyage every Assistance she may stand in need of.
